           Case 6:20-cv-06149-EAW Document 2-1 Filed 06/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________
RAKIM YANCEY,
17B3223                 Plaintiff,
                                                               DECLARATION OF
       v                                                       SPENCER L. ASH, ESQ.
                                                               IN SUPPORT OF DISMISSAL
TIMOTHY PANCOE,
BRADLEY PIKE,
CHRISTOPHER KOSCH,                                             Civ. Action No. 20-cv-6149

                        Defendants.
___________________________________

Spencer L. Ash, Esq., declares and says, under penalty of perjury:

       1.      I am an Attorney with the City of Rochester’s Law Department, admitted to practice

law in the State of New York and before the Western District of New York and I am fully familiar

with all of the facts and circumstances surrounding this matter, including those set forth herein.

       2.      This Declaration is made in support of Defendants’ Motion to Dismiss.

       3.      Plaintiff was arrested on March 13, 2017. See Exhibit A, Complaint.

       4.      Plaintiff’s Complaint was served on the Sheriff’s Office on May 22, 2020 and the

Defendants were not served until May 27, 2020. See Exhibit A.

       5.      Plaintiff has provided no evidence that he personally served any of the individual

defendants within the three (3) year statute of limitations.

DATED: June 11, 2020                           TIMOTHY R. CURTIN
                                               CORPORATION COUNSEL

                                                       /S/Spencer L. Ash



                                                   1
       Case 6:20-cv-06149-EAW Document 2-1 Filed 06/17/20 Page 2 of 2




                                     BY:   Spencer L. Ash, of Counsel
                                           Attorneys for Defendants
                                           City Hall Room 400A, 30 Church Street
                                           Rochester, New York 14614
                                           (585) 428-6699



To:   Rakim Yancey 17b3223
      Attica Correctional Facility
      PO Box 149
      Attica, NY 14011




                                               2
